DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 1 and cancellation of Claim 2, the §112(b) rejections directed to the claims are withdrawn. 
	In view of the amendments to Claim 1 and cancellation of Claim 2, the prior art rejections previously directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.

Priority
As noted in the previous Non-Final Rejection, complete receipt was not acknowledged of certified copies of Japanese Patent Application Publication Nos. JP 2015-183104 and JP 2016-012273, filed on 09/16/2015 and 01/26/2016, respectively.  Receipt of Japanese Patent Application Publication No. JP 2016-092252, filed on 05/20/2016, is acknowledged.  The copies need not be English translated, but are not found in the IFW of the instant application.  The certified copy of ’262 is not English translated, but found in the IFW and thus acknowledged.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/30/2021 was considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Taiwanese Patent Application Publication No. TW 2016-09943 (Yoshimoto) (English Patent Application Publication No. US 2017-0158807 used for paragraph citations).
In regards to Claims 1 and 3, Yoshimoto teaches an epoxy resin composition that is cured and molded for an electronic material containing a thermally conductive filler (Abstract), wherein alumina may be used and is more preferred due to its filling property into a resin (¶40), wherein the average particle size has a range from 0.2-50 µm (¶42) and the shape is preferably close to sphere shape (¶43) – which corresponds to an alumina-based thermally conductive oxide obtained by firing a starting material mixture comprising an aluminum starting material selected from alumina (instant Claim 1), and overlaps with the claimed range of the aluminum starting n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have found Yuan prima facie obvious over the claims as amended (Applicant’s Arguments, Pages 6-7).
In regards to Applicant’s argument, in view of the new prior art rejections directed to the claims as amended set forth above, Applicant’s argument is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784